DETAILED ACTION
	In Restriction reply filed on 05/02/2022, claims 1-15 are pending. Claims 1-10 are currently amended. Claims 1-15 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-10, drawn to a system.
Group II, claims 11-15, drawn to a heating lamp assembly.
Applicant's election with traverse of Group I in the reply filed on 05/02/2022 is acknowledged.  The traversal is on the ground(s) that the prior art reference, Trenchs, used by the Examiner to show the claimed groups lack a shared “special” technical features is not a valid prior art against the instant application since both Trenchs and the instant application are and were commonly owned by the same Applicant. Thus, the Trenchs reference does not qualify as prior art under 35 USC 102(a)(1). This is found persuasive and the restriction requirement has been withdrawn and all pending claims 1-15 are considered in the Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: the phrase “wherein the system is to receive a build chamber” should read as “wherein the system receives a build chamber”. Appropriate correction is required.
Claims 12-15 are objected because of the following informalities: the phrase “A heating lamp assembly according to claim…” should read as “The heating lamp assembly according to claim…”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the spacing between” in line 2. There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 further recites the limitation “…the spacing between the lamps of the inner portion” is indefinite. It is unclear whether “the lamps of the inner portion” recited in claim 4 are the same as the “at least one second lamp” recited in claim 3. If the “lamps” at the inner portion are different in claim 3 and 4, it would lack antecedent basis.  If they are the same in claim 3 and 4 but are in a plurality form, then the “lamps” lack antecedence.  For the purpose of compact prosecution, the Examiner is interpreting the limitation as if the same plurality of second lamps is present in the inner portion which corresponds to Figure 1 of the instant application.
Claim 8 recites the limitation "a build chamber" in line 8 which is indefinite. It is unclear as if it is the same build chamber as claim 1 or a different build chamber. The instant specification only discloses one build chamber and plurality of lamps positioned over a build chamber ([0006] and [0011]). 
Claim 9 recites the limitation “a four-sided build chamber” which is indefinite. It is unclear as if it is the same build chamber as claim 8 or a different build chamber. The instant specification only discloses a perimeter of a four-sided print bed within a build chamber as shown in Figures 3.
Claim 10 recites “each of the plurality of first lamps and second lamps” which is indefinite since the term “second lamps” lack of antecedence.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2018/0085998 (von Burg).
Regarding Claim 1, von Burg teaches a system (Figure 2, additive manufacturing device 1) , comprising: a heating lamp assembly (Figure 2, heating device 2 can contain heating element [0020]) to apply heat to a build chamber of an additive manufacturing system (Figure 2, raw material container 5 where solid article 10 is formed [0062]) at a higher energy density at a peripheral region of the build chamber relative to a central region of the build chamber (Figure 2, the heating device 2 comprises a plurality of heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]). 
Regarding Claim 2, von Burg teaches the system of claim 1, wherein the heating lamp assembly comprises a plurality of first lamps aligned with and proximate to a periphery of the heating lamp assembly ([0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]), to apply heat at the peripheral region of the build chamber (Figure 2, the heating device 2 comprises a plurality of heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]).
Regarding Claim 3, von Burg teaches the system of claim 2, wherein the heating lamp assembly comprises an outer boundary portion and an inner portion (Figure 3, heating surfaces 21, 23, 24, and 25 made up of outer boundary portion with heating surface 12 as inner portion), the outer boundary portion comprising the plurality of first lamps ([0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]) and the inner portion comprising at least one second lamp to apply heat to the central region of the build chamber (Figure 2, heating surface 12 is heated by the heating element which comprise a radiation heater [0094]), wherein the plurality of first lamps of the outer boundary portion are to apply heat at the peripheral region of the build chamber with a greater energy density than the at least one second lamp applies heat to the central region of the build chamber (Figure 2, the heating device 2 comprises a plurality of heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]).
Regarding Claim 5, von Burg teaches the system of claim 3, wherein the outer boundary portion of the heating lamp assembly is substantially aligned with a corresponding outer boundary portion of the build chamber (von Burg, [0020], heating device can contain heating element that extend essentially along the circumference of the heating surface and the length of the heating device corresponds at least to the length of the raw material container and the width corresponds at least to the width of the raw material container [0067]), when the build chamber is installed in the system.
Regarding Claim 6, von Burg teaches the system of claim 2, wherein each of the plurality of first lamps has a longitudinal axis that is aligned parallel with a nearest edge of the heating lamp assembly ([0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]).
Regarding Claim 8, von Burg teaches the system of claim 1, wherein the system is to receive a build chamber and the heating lamp assembly is positioned above the build chamber (Figure 2 heating device 2 is positioned above the raw material container 5), when installed, to pre-heat the build chamber before additive manufacturing ([0012], heating device for heating the raw material surface to form a pre-heated raw material surface).
Regarding Claim 9, von Burg teaches the system of claim 8, wherein the heating lamp assembly has a first, second, third and fourth side to form a perimeter of the assembly (Figure 3, heating device 2 comprises 4 sides) that substantially aligns with a perimeter of a four-sided build chamber (Figure 2, both heating device 2 and raw material container 5 have four sides and the length of the heating device corresponds at least to the length of the raw material container and the width corresponds at least to the width of the raw material container [0067]), when installed, wherein the plurality of first lamps includes at least one lamp to align parallel and adjacent to each respective side of the assembly ([0020], heating device can contain heating element that extend essentially along the circumference of the heating surface).
Regarding Claim 10, von Burg teaches the system of claim 3, wherein each of the plurality of first lamps and second lamps are equivalent lamps ([0094], heating elements for heating surface 12 and surfaces 21, 23, 24, and 25 might be radiation heater).
Regarding Claim 11, von Burg teaches a heating lamp assembly (Figure 3, heating device 2), for applying heat to a build chamber of an additive manufacturing system ([0012], heating device heats the raw material surface, which is within the raw material container to form a pre-heated raw material surface), wherein the heating lamp assembly is configured to apply heat with a higher energy density at a peripheral region of the build chamber than at a central region of the build chamber (Figure 2, the heating device 2 comprises a plurality of heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]).
Regarding Claim 12, von Burg teaches a heating lamp assembly according to claim 11, comprising a first plurality of heating lamps aligned with and proximate to a periphery of the heating lamp assembly ([0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]).
Regarding Claim 14, von Burg teaches a heating lamp assembly according to claim 11, further comprising a thermal imaging sensor to monitor temperature within the build chamber ([0021], temperature sensor element).
Regarding Claim 15, von Burg teaches a heating lamp assembly according to claim 14, further comprising a control unit (Figure 1, control unit 9) to control at least one of a plurality of heating lamps separately from at least another one of the plurality of heating lamps based on the monitoring of temperature by the thermal imaging sensor ([0068], each of the heating surfaces can have an independent temperature control based on the temperature gradients present in the pre-heated raw material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0085998 (von Burg) as applied to claims 2, 3, or 12 above, and further in view of US2017/0021419 (“Ng et al” hereinafter Ng).
Regarding Claim 4, von Burg teaches the system of claim 3, but does not teach wherein the spacing between each of the plurality of first lamps of the outer boundary portion is less than the spacing between lamps of the inner portion.
Ng teaches the heating lamp apparatus (Figure 1) comprises a plurality of second lamps (Figure 1, first heat sources 155 can include a plurality of heat lamps [0057]) to apply heat to the central region of the build chamber ([0057] and [0064], heat are applied to the feed materials on the platen). Ng further teaches different number of lamps could be used ([0058]).
Von Burg and Ng are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with multiple heating sources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the one heating lamp within the central region system as taught by von Burg to incorporate a plurality of second lamps as taught by Ng to permits heating of the entire layer of feed material ([0057]). Furthermore, the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).
The combination teaches a plurality of first lamps on the outer boundary portion and a plurality of second lamps on the inner portion. Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the spacing and locations of the lamps because shifting the position of the lamp would not have modified the operation of the apparatus. See MPEP 2144.04(VI). Furthermore, the spacing of the lamps will depend on the number of lamps required for the outer boundary portion and the inner portion, thus, cannot be consider as patentably significant. 
Regarding Claim 7, von Burg teaches the system of claim 2, but fails to teach wherein the heating lamp apparatus comprises a plurality of second lamps to apply heat to the central region of the build chamber.
However, Ng teaches the heating lamp apparatus (Figure 1) comprises a plurality of second lamps (Figure 1, first heat sources 155 can include a plurality of heat lamps [0057]) to apply heat to the central region of the build chamber ([0057] and [0064], heat are applied to the feed materials on the platen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the one heating lamp within the central region system as taught by von Burg to incorporate a plurality of second lamps as taught by Ng to permits heating of the entire layer of feed material ([0057]). Furthermore, the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B). 
Regarding Claim 13, von Burg teaches the heating lamp assembly according to claim 12, wherein the first plurality of heating lamps is positioned to apply heat at a peripheral region of the build chamber ([0020], heating device can contain heating element that extend essentially along the circumference of the heating surface, where the heating element may be a radiation heater [0094]) with a greater heat density than a second heating lamps (Figure 2, heating surface 12 is heated by the heating element which comprise a radiation heater [0094]) that are positioned to apply heat to the central region of the build chamber (Figure 2, the heating device 2 comprises a plurality of heating surfaces 12, 21, 23, 24, 25 where the temperature of the heating surfaces 21, 23, 24, 25 may be higher than the temperature of the heating surface 12 [0068]). Von Burg fails to teach a second plurality of heating lamps.
However, Ng teaches a plurality of second lamps (Figure 1, first heat sources 155 can include a plurality of heat lamps [0057]) to apply heat to the central region of the build chamber ([0057] and [0064], heat are applied to the feed materials on the platen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the one heating lamp within the central region system as taught by von Burg to incorporate a plurality of second lamps as taught by Ng to permits heating of the entire layer of feed material ([0057]). Furthermore, the result of the substitution would have been similar and predictable. See MPEP 2143 (I)(B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018/229990, Figures 3 and 16
US  2019/0160751, Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/           Supervisory Patent Examiner, Art Unit 1754